Citation Nr: 9911527	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-25 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied service connection 
for rhinitis, sinusitis, back, bilateral leg, and bilateral 
foot disorders.  The veteran filed a timely appeal to those 
adverse determinations.  

By a rating decision dated in August 1997, the Board denied 
entitlement to service connection for rhinitis and sinusitis.  
The issues of entitlement to service connection for a 
bilateral foot disorder, and entitlement to service 
connection for a low back disorder, as secondary to a 
bilateral foot disorder, were remanded for further 
development.  The issue of entitlement to service connection 
for a bilateral leg disorder, as secondary to a bilateral 
foot disorder, was deferred pending development of the 
remanded issues.  The claims file has been returned to the 
Board for appellate review.

During the course of the present appeal, a rating decision 
dated in July 1998 denied entitlement to service connection 
for, inter alia, peripheral neuropathy of the lower 
extremities and neuropathy of the back.



FINDINGS OF FACT

1.  The veteran's bilateral pes planus preexisted his active 
service and there is no competent medical evidence the the 
preservice disorder increased in severity during service.  

2.  There is no competent medical evidence of record that 
establishes a causal nexus between the veteran's currently-
diagnosed degenerative disc disease of the lumbar spine with 
mild radiculopathic pain and active service.

3.  Service connection not being in effect for any 
disability, to include a bilateral foot disorder, the 
veteran's degenerative disc disease of the lumbar spine with 
mild radiculopathic pain cannot be causally related to, or 
aggravated by, any service-connected disability.

4.  There is no competent medical evidence of record that 
establishes a causal nexus between the veteran's currently-
diagnosed sensorimotor peripheral neuropathy and active 
service.

5.  Service connection not being in effect for any 
disability, to include a bilateral foot disorder, the 
veteran's sensorimotor peripheral neuropathy cannot be 
causally related to, or aggravated by, any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
bilateral foot disorder and a low back disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A low back disorder is not proximately due to, or the 
result of, any service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

3.  The claim of entitlement to service connection for a 
bilateral leg disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  A bilateral leg disorder is not proximately due to, or 
the result of, any service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  If a 
chronic disorder, such as arthritis, is manifest to a degree 
of ten (10) percent within 1 year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be established for aggravation of 
a preexisting injury or disease.  38 C.F.R. § 3.306 (1998).  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
1991); 38 C.F.R. § 3.306(a).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether such worsening constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).  The presumption of 
sound condition provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to those defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304 (1998); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To establish a well-grounded claim generally 
requires medical or, in certain circumstances, lay evidence 
of incurrence or aggravation of a disease or injury in 
service, and medical evidence of a nexus or link between the 
claimed in-service disease or injury and the disability.  See 
Epps, 126 F.3d at 1468, Savage v. Gober, 10 Vet. App. 488, 
493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469.  


A.  Service Connection-Bilateral Foot Disorder

On his February 1969 induction examination, the veteran 
reported a history of foot trouble.  The examining physician 
summarized the veteran's foot disability as flat foot, 
symptomatic:  chronic strain.  Inasmuch as the veteran's feet 
were not of sound condition at enlistment, the Board finds 
that he is not entitled to the presumption of soundness, and 
therefore service connection may only be granted upon a 
showing of aggravation.  See Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Clinical notations of flat feet were made 
in February and March of 1969.  During a visit to the 
podiatry clinic in March 1969, the veteran complained of pain 
in the long arch of both feet and in the ankle area.  
Bilateral Thomas heels were prescribed.  The veteran 
presented to podiatry clinic in April 1969 with complaints of 
pes planus with pain to the long arch area.  Insoles with a 
first metatarsal raise were prescribed.  In May 1969, the 
veteran complained of chronic foot pain.  He was referred to 
podiatry clinic.  X-ray examination of the feet in May 1969 
revealed marked pes planus, bilateral.  The veteran's 
December 1970 separation examination evaluated his feet as 
clinically normal.  The veteran's reported history was 
negative for foot trouble.

Post-service medical records include VA clinical records 
dated in November and December of 1979, which show that the 
veteran complained of pain and swelling of the left big toe 
for the preceding month.  An X-ray examination of the left 
foot in November 1979 was negative.  No diagnosis was 
rendered.

A progress note from Fantus Health Center, Cook County 
Hospital, Chicago, Illinois, dated in October 1992, noted 
complaints of numbness of the feet.  

The veteran reported for VA examination in August 1994 with 
complaints of continued pain and tenderness in his feet, 
which limited his ability to walk and to engage in sports.  
No disability of the feet was diagnosed.  A history of mixed 
sensorimotor polyneuropathy was diagnosed.

During his March 1997 Travel Board hearing before the 
undersigned Board Member, the veteran testified that he first 
noticed a problem with his feet during basic training, when 
he would "fall out" during running and jogging exercises, 
because his feet would swell.  He reported that he was given 
a special heel and an insert for his footwear, and that while 
the problem was helped, it was not terminated.  The veteran 
testified that he currently used a special heel and a foam 
arch insert in his shoes, and that his treating physicians 
had not made a connection between a foot disability and 
either a leg or back disability.

In the aforementioned August 1997 remand, the Board requested 
VA treatment records from the Westside Medical Center in 
Chicago, Illinois, dated from 1971 to 1978, showing treatment 
for foot disabilities.  The request yielded duplicate 
treatment records.  In March 1998, correspondence was 
received stating that all available information had been 
sent.

The veteran reported for VA examination of the feet in June 
1998 with complaints of pain in the soles, arches, and heels 
of his feet, which began in 1969 during active service.  He 
reported that the pain now often extended into his 
gastrocnemius muscle bilaterally.  The pain was described as 
continuous, daily, and severe, and made worse by kneeling, 
squatting, walking for 5 minutes or greater, climbing five 
flights of stairs, or standing for 10 to 15 minutes or 
greater.  The veteran reported that he walked with a cane.  
Examination of the feet revealed severe bilateral pes planus.  
Moderate bunions were present on both great toes.  The 
diagnosis was severe pes planus and bunions.  It was the 
examining physician's opinion that the only foot disorders 
present included bunions and pes planus.

During VA peripheral nerves examination in June 1998, the 
veteran complained that he suffered from pain, numbness, and 
tingling in the hands and feet.  He reported that the 
disorder was "about the same" as in 1993.  The examining 
physician noted that the symptoms were thought to possibly be 
related to chemical exposure, and improved somewhat when the 
veteran left that job in 1993.  The veteran described a 
"burning" in the feet and legs.  He reported that he was 
bothered constantly by the condition.  The diagnosis was 
polyneuropathy.  The examining physician stated that the 
neuropathy was possibly related to chemical exposure on the 
job, and was not likely due to problems with feet or back 
pain.

Concerning his claim of entitlement to service connection for 
a bilateral foot disability, the veteran claims that special 
heels and soles were made for his footwear during service, 
and that his pes planus, noted upon entry into service, was 
aggravated during service.

Despite the aforementioned June 1998 diagnosis (over 20 years 
subsequent to the veteran's discharge from active service) of 
severe pes planus and bunions, there is not of record 
competent evidence of a nexus, or link, between those 
findings and active service.  See Caluza, 7 Vet. App. at 506; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Board has given careful consideration to the claim of the 
veteran that service connection is warranted for a bilateral 
foot disorder due to preexisting pes planus which was 
aggravated by active service, because he is not a medical 
expert, he is unable to express an opinion regarding the 
etiology of any current bilateral foot disorder.  See 
Espiritu, 2 Vet. App. at 494.  

Moreover, based on the evidence of record, the Board can only 
conclude that there is no evidence that the veteran's period 
of active duty service caused an increase in the underlying 
pathology of his pre-service bilateral pes planus.  See 
Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  In this 
regard, the veteran's service medical records show that he 
was treated for intermittent flare-ups of his preexisting pes 
planus.  However, no increase in the underlying pathology was 
shown.  Such a temporary flare-up of the veteran's bilateral 
pes planus (as contrasted to symptoms) is not sufficient to 
constitute aggravation in service.  Crowe, 7 Vet. App. at 
247-48; Hunt, 1 Vet. App. at 297.  Therefore, as the service 
medical records show no permanent increase in the veteran's 
underlying bilateral foot disorder during active duty 
service, they do not support a finding of in-service 
aggravation.  Furthermore, none of the records of post-
service treatment contain any definitive medical opinion 
noting that the veteran's bilateral pes planus increased in 
severity during service.  Nor do the cited records include a 
current diagnosis of a worsening of the veteran's underlying 
bilateral pes planus as the result of any incident of 
military service.  Additionally, while the veteran is 
competent to state that his foot symptoms increased in 
severity while on active duty, the veteran, as a lay person, 
is not qualified to state whether the underlying disorder 
(i.e., pes planus) worsened during that period of time.  See 
Espiritu, 2 Vet. App. at 494.  

Because the veteran has failed to produce any competent 
medical evidence of a nexus between the current diagnosis of 
severe pes planus and bunions and active service, his claim 
of entitlement to service connection for a bilateral foot 
disorder must be denied as not well grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and there 
is no duty to assist the appellant in developing the claim.  
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam); Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a current bilateral foot disorder to active service 
would serve to render his claim well grounded.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

B.  Service Connection/Secondary Service Connection-Low Back 
Disorder

Service medical records, to include the February 1969 
induction and December 1970 discharge examinations, are 
silent as to a low back disorder.

A VA ambulatory care record dated in January 1981 shows that 
the veteran complained of low back pain.  Initial assessment 
was no history of injury, probable muscle spasm.  The veteran 
was referred for medical evaluation.  The examining physician 
diagnosed low back pain.  The veteran complained of low back 
pain during a VA ambulatory care evaluation in August 1981.  
No diagnosis was provided.

An outpatient treatment report from Sidney Hillman Health 
Centre, dated in February 1989, shows that the veteran had a 
history of pain in the back, which was improving until his 
February 1989 auto accident.  His back pain was said to be 
improving during July 1989 neurological evaluation at Sidney 
Hillman.

A May 1990 progress note from Schwab Rehabilitation Center 
noted that the veteran had suffered from back pain since his 
car was hit by a truck in August 1989.

During VA examination in September 1992, the veteran gave a 
history of pain in the lumbosacral spine area for the past 5 
years.  He reported that the pain radiated into his lower 
extremities and was accompanied by paresthesia.  X-ray 
examination revealed minimal L5-S1 narrowing, possible 
herniated disc.

An October 1992 admission report from Schwab Rehabilitation 
Center, Chicago, Illinois, shows that the veteran was 
admitted with complaints of back pain.

Progress notes from Fantus Health Center, dated from October 
1992 to January 1993, noted complaints of chronic low back 
pain.

During August 1994 VA examination, the veteran reported a 
history of low back pain since 1971.  He did not recall any 
frank history of trauma or episode where he heard any 
crackling sound from his lumbar area.  He suddenly noted that 
he had back pain in his lumbar area which was persistent.  
The initial episode lasted for 3 or 4 days, and those 
episodes would occur on a weekly basis.  The diagnosis was 
history of low back pain, which showed a limitation of 
motion.

During his March 1997 Travel Board hearing, the veteran 
testified that he currently suffered from low back pain and 
muscle spasms.  He also testified that he was not informed in 
1992 that he suffered from narrowing at the L5-S1 disc space, 
as shown during VA X-ray examination.

In its August 1997 remand, the Board also requested VA 
treatment records dated from 1971 to 1978 which showed 
treatment for a back disorder.  Said request again yielded 
duplicate treatment records.  Also, the March 1998, 
correspondence stated that all available information had been 
sent with respect to treatment for a back disorder.

During VA examination in June 1998, the veteran reported 
current pain in the low back, described as aching and severe, 
and which tended to radiate down to the posterior gluteal 
area, posterior calf, and thigh, as well as occasionally down 
the anterior aspect of the thigh in both legs.  The pain was 
no longer intermittent, but continuous, and would radiate 
approximately 80 percent of the time.  The pain was said to 
be made worse by coughing or sneezing, and was exacerbated by 
walking one-half block or greater, climbing eight to ten 
stairs, standing 10 to 15 minutes or greater, sitting 10 to 
15 minutes or greater, bending, or lifting 8 to 10 pounds of 
weight or greater.  Examination of the lumbar spine revealed 
local tenderness over the mid-lumbar spine with positive 
paraspinal spasm.  X-ray examination of the lumbosacral spine 
revealed borderline minimal narrowing of the L5-S1 disc.  
Otherwise, the examination was within normal limits, and said 
to be unchanged from X-ray examination in September 1992.  
The diagnosis was degenerative disc disease of the lumbar 
spine with mild radiculopathic pain.  It was the examining 
physician's opinion that the low back disorder was entirely 
unrelated to the foot disorder.  

The June 1998 VA examination, which diagnosed degenerative 
disc disease of the lumbosacral spine with mild 
radiculopathic pain, and the veteran's assertion that this 
currently-diagnosed low back disorder originated in service, 
are sufficient to meet the first and second requirements of a 
well-grounded claim.  Thus, the question which remains is 
whether the veteran has presented any competent evidence of a 
nexus, or link, between his current degenerative disc disease 
of the lumbar spine with mild radiculopathic pain and any 
incident of service.  

The veteran's claim that he has a low back disorder dating 
back to active service is not, in the Board's judgment, 
competent medical evidence of a nexus between a current 
diagnosis of degenerative disc disease of the lumbar spine 
with mild radiculopathic pain and his service, so as to well-
ground the veteran's claim.  Caluza, 7 Vet. App. at 506; 
Grottveit, 5 Vet. App. at 93.  Notably, the examining 
physician during the June 1998 VA examination reviewed the 
veteran's claims files, and provided a history of low back 
symptomatology, yet did not link the current diagnosis to the 
veteran's active service.  The Board has given careful 
consideration to the claims of the veteran in support of his 
contention that there is a medical linkage between his 
degenerative disc disease of the lumbar spine with mild 
radiculopathic pain and active service.  However, because he 
is not a medical expert, he is unable to express an opinion 
regarding the medical etiology of any current low back 
disorder.  See Espiritu, 2 Vet. App. at 494.  The Court has 
held that the veteran does not meet the burden of presenting 
a well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
from persons not competent to offer medical opinions.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit.  

The Board finds that the veteran has not submitted any 
competent medical evidence of causality to link his diagnosed 
degenerative disc disease of the lumbar spine with mild 
radiculopathic pain (which was first shown many years after 
service) to remote events of active duty.

Because the veteran has failed to produce any competent 
medical evidence of a nexus between the diagnosis of 
degenerative disc disease of the lumbar spine with mild 
radiculopathic pain and active service, his claim of 
entitlement to service connection for a low back disorder 
must be denied as not well grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and there 
is no duty to assist the appellant in developing the claim.  
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103; McKnight, 
supra; Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a current low back disorder to active service would 
serve to render his claim well grounded.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.

The veteran also avers that his current bilateral foot 
disability, which he claims was aggravated by service, has 
resulted in low back pain.  Under the provisions of 38 C.F.R. 
§ 3.310(a), service connection may be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The veteran contends that he is entitled to service 
connection for low back pain, as secondary to his bilateral 
foot disability.  Service connection, however, is not in 
effect for a bilateral foot disorder.  The Board observes 
that in cases such as this, "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Hence, as the veteran 
has not been granted service connection for a bilateral foot 
disorder, his claim of entitlement to service connection for 
a low back disorder, as secondary to a bilateral foot 
disorder, must be denied in the absence of any legal merit.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).


C.  Service Connection/Secondary Service Connection-Bilateral 
Leg Disorder

The veteran's lower extremities were evaluated as clinically 
normal during his February 1969 induction examination.  He 
reported a history of swollen or painful joints, broken 
bones, and leg cramps.  No diagnosis was provided.  The 
veteran presented to podiatry clinic in February 1969 with 
complaints of bilateral cruciate crural ligament discomfort.  
Remaining service medical records, to include the December 
1970 discharge examination, were negative for a leg 
disability.

In October 1978, the veteran presented for VA clinical 
evaluation with complaints of pain and weakness in the right 
knee from an old injury 2 years previously.  The diagnosis 
was right knee pain of unknown etiology.

A June 1992 private physician statement from Bonita 
Alexander, M.D., stated that the veteran had been under her 
care for sequelae of an August 1989 motor vehicle accident 
(MVA).  Dr. Alexander reported that the veteran sustained 
permanent damage to his right long thoracic nerve.

A July 1992 statement from David Marder, M.D., of the Cook 
County Hospital, noted that the veteran was evaluated for 
documented peripheral neuropathy, and that N-hexone and 
methyl isobutyl were among the many compounds that the 
veteran contacted on a daily basis at work.  Dr. Marder 
stated that "[t]hese compounds are known neurotoxins that 
cause peripheral neuropathy" and "[i]t is our opinion that 
exposure to these compounds at work has contributed to Mr. 
[redacted] [sic] condition.  We therefore strongly urge that 
this patient avoid exposure to these chemicals 
indefinitely."

The interpretation following VA electrodiagnostic studies in 
September 1992 included electromyography (EMG) findings that 
studies of the lower extremities showed spontaneous 
activities in the right extensor digiti brevis, and bilateral 
tibialis anterior and gastrocnemius.  

An April 1993 EMG report from Clinical Neurophysiology 
Laboratories, St. Joseph Hospital and Health Care Center, 
clinically found that the lower extremities revealed a severe 
mixed motor and sensory demyelinating polyneuropathy.  No 
evidence was found for a myopathy or radiculopathy.

A July 1993 EMG report from St. Joseph Hospital concluded 
that there was a severe, diffuse sensorimotor axonal 
demyelinating polyneuropathy that was most severe in the 
lower extremities and across physiologic compression sites.  
The study was said to be essentially similar to that of April 
1993, and that no improvement was noted in the lower 
extremities.

During his August 1994 VA examination, the veteran reported a 
history of cartilage damage to his knee in 1976.  He reported 
an arthroscopy at that time, and stated that since that 
episode, his symptoms had improved, and he did not notice any 
limitation of his activities or use of that joint since then.  
The diagnosis was history of knee injury.

A VA neurological treatment report dated in August 1994 
diagnosed distal sensorimotor peripheral neuropathy, symptoms 
improving after stopping exposure to chemicals.

During his March 1997 Travel Board hearing, the veteran 
testified that he was currently taking medication for 
neuropathy of both legs.  He reported that his doctors had 
speculated the neuropathy may have come from a chemical, but 
had not related it to prior foot problems.

During his June 1998 VA examination, the veteran reported 
weakness in both legs involving their entire extent, which 
accompanied and paralleled his low back pain and was 
therefore present approximately 80 percent of the time.  
Because of this weakness, the veteran had difficulty in 
walking and felt that his gait was unstable, thus requiring a 
cane.  He also described numbness in the legs extending to 
the knees.  Sensory modalities in the lower extremities 
revealed decreased pain, temperature, and touch involving 
both feet up to the mid-leg.  The diagnosis was sensorimotor 
peripheral neuropathy.

The June 1998 VA examination, which diagnosed sensorimotor 
peripheral neuropathy, in conjunction with the veteran's 
assertion that this currently-diagnosed lower extremity 
disorder originated in service, are sufficient to meet the 
first and second requirements of a well-grounded claim.  
However, the veteran's claim that he has a bilateral leg 
disorder dating back to active service is not, in the Board's 
judgment, competent medical evidence of a nexus between the 
currently-diagnosed sensorimotor peripheral neuropathy and 
his service, so as to well-ground the veteran's claim.  
Caluza, 7 Vet. App. at 506; Grottveit, 5 Vet. App. at 93.  
Notably, the claims files show references (both medical and 
lay) that on-the-job exposure to chemicals contributed to the 
veteran's peripheral neuropathy.  There has been no medical 
link between the veteran's currently-diagnosed sensorimotor 
peripheral neuropathy and active service.  Of course, the 
Board is sympathetic to the veteran's contentions that there 
is a medical linkage between his sensorimotor peripheral 
neuropathy and active service.  However, because he is not a 
medical expert, he is unable to express an opinion regarding 
the medical etiology of any current bilateral leg disorder.  
See Espiritu, 2 Vet. App. at 494.  Hence, the veteran has not 
presented a well-grounded claim, because the determinative 
issue involves medical causation and he has presented only 
lay testimony from persons not competent to offer medical 
opinions.  See Heuer, 7 Vet. App. at 384, citing Grottveit.  

Since the veteran has failed to produce any competent medical 
evidence of a nexus between the diagnosis of sensorimotor 
peripheral neuropathy and active service, his claim of 
entitlement to service connection for a bilateral leg 
disorder must be denied as not well grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and there 
is no duty to assist the appellant in developing the claim.  
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103; McKnight, 
supra; Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a current bilateral leg disorder to active service 
would serve to render his claim well grounded.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.

It is the additional contention of the veteran that his 
bilateral foot disability, which itself was aggravated by 
service, resulted in knee pain.  However, as noted 
previously, because service connection is not in effect for a 
bilateral foot disorder, the claim of entitlement to a 
bilateral leg disorder, as secondary to a bilateral foot 
disorder, must be denied due to an absence of legal merit.  
Sabonis, 6 Vet. App. at 430; 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).


ORDER

Evidence of well-grounded claims not having been submitted, 
entitlement to service connection for a bilateral foot 
disorder, a low back disorder, and a bilateral leg disorder 
is denied.

Entitlement to service connection for a low back disorder and 
a bilateral leg disorder, as secondary to a bilateral foot 
disorder, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

